Title: From George Washington to Major General Nathanael Greene, 6 October 1779
From: Washington, George
To: Greene, Nathanael


        
          Sir
          [West Point 6 October 1779]
        
        Congress having receiv’d intelligence that the Count DEstaing with a considerable Fleet & army has arrived upon this Coast & that it is the intention of our allies to operate against the enemy in these States they have been pleased to direct me to concert & execute such plans of co-operation with the Minister plenepotentiary of France, or the Count as I may think proper and to make the preparations necessary for such an event.
        You will therefore immediately take measures to provide upon the North River—Connecticut River—and in the Sound as many Boats and other Craft as may be deemed necessary for an enterprize against the enemy in New-York should an attempt upon that place and its dependancies be determined upon—You will also endeavour to provide Tents sufficient for the covering of Ten thousand Militia which number we shall be under the necessity of calling into the Field in case we commence the beforementioned operation—You will take into consideration the Number of Teams which may be thought necessary to support such an operation—and to bring forward the Military and other Store⟨s⟩ essential to the Expedition.
        I approve your plan of calling upon Majr Ayres in Phila. to employ as many Ship Carpente⟨rs⟩ as can be found willing to engage ⟨in⟩ the Expedition—They will hasten the previous preparations of the Boats as well as aid some other operations in the course of the busi⟨ness⟩—You will generally make such preparations in your departm⟨ent⟩ as such an operation as the before mentioned may seem to require having constantly in view the necessity of being in readiness as s⟨oon⟩ as possible. Given at Head Qrs at West Point this 6th day of October 1779.
        
          Go: Washington
        
      